Citation Nr: 1803312	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-13 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an increased rating for service-connected post-traumatic stress disorder (PTSD) in excess of 30%.

2. Entitlement to a total disability rating based on individual unemployability by reason of a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  The Veteran received the Combat Infantryman Badge and the Bronze Star, among other awards.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York and a July 2015 rating decision issued by the RO in Cleveland, Ohio.

The Veteran has raised the issue of unemployability due to his service-connected disabilities.  See VA Form 21-8940, June 2015.  The Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  Pursuant to Rice, the issue of entitlement to a TDIU is currently before the Board since the issue of unemployability is raised by the record.

The Veteran requested a hearing in his April 2014 Form 9, but the Veteran withdrew his request for a hearing in a written document submitted in December 2014.


FINDINGS OF FACT

1. For the period of appeal from April 27, 2011 to February 5, 2017, the Veteran's PTSD does not more nearly approximate that of occupational and social impairment with reduced reliability and productivity.

2. For the period of appeal from February 6, 2017, the Veteran's PTSD does not more nearly approximate that of total occupational and social impairment.

3. For the period of appeal from April 27, 2011 to February 5, 2017, the Veteran's service-connected disabilities did not preclude him from securing and following substantially gainful employment consistent with his educational and occupational experience.

4. For the period of appeal from February 6, 2017 forward the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment consistent with his educational and occupational experience.


CONCLUSIONS OF LAW

1. For the period of appeal from April 27, 2011 to February 5, 2017, the criteria for an evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2017).

2. For the period of appeal from February 6, 2017, the criteria for an evaluation in of 70 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2017).

3. For the period of appeal from April 27, 2011 to February 5, 2017, the criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155 , 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).

4. For the period of appeal from February 6, 2017, the criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155 , 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C. 
 § 5103(a).  In accordance with 38 C.F.R. § 3.159 (b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided to the Veteran in letters sent in July 2010 and December 2013.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159 (c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159 (c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim. 38 C.F.R. § 3.159 (c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The Veteran was afforded VA examinations in June 2011, June 2015, and February 2017. The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).

Increased Rating for PTSD

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

Law and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The rating criteria for rating mental disorders reads as follows: a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. Id.

The United States Court of Appeals for Veterans Claims (Court) has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Id. 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work). Id.

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). However, the amended provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ. The instant appeal was initially certified to the Board on August 11, 2014.  Therefore, the updated version of the Schedule for Rating Disabilities is for application in the instant appeal.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating. Id. at 117.  Significantly, however, the symptoms listed under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104 (a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The period of appeal from April 27, 2011 to February 5, 2017

The Veteran contends that his PTSD is worse than it is rated.

After careful review, the Board finds that for the period of appeal from April 27, 2011 to February 5, 2017, the Veteran's PTSD did not more closely approximate the criteria for a rating in excess of 30 percent rating under Diagnostic Code 9411. 

The Veteran attended a VA examination in June 2011 for his PTSD.  The Veteran previously reported the presence of nightmares and feeling "constantly on guard, watchful, or easily startled."  The Veteran reported suffering from anxiety, chronic sleep impairment, avoidance, and depressed mood.  He had a GAF of 65.  Appearance and hygiene were appropriate and orientation was normal.  The Veteran's affect was mildly restricted in range and his mood was noteworthy for mild depression.  The Veteran showed diminished interest and participation in activities.  Anxiety features including features of a generalized or panic disorder were denied.  Cognitive functions were intact.  Complaints of cognitive dysfunction were not present.  Speech was clear and intelligible.  Panic attacks were absent. The Veteran's judgment and insight were present.  Impulse control was intact.  The Veteran reported that his marriage was "OK" and that he went out with his wife 1-2 times a week.  The Veteran was able to understand directions and did not have slowness of thought or confusion.  The Veteran denied suicidal and homicidal ideation.  He was noted to be able to manage benefit payments in his own best interest.  

The Veteran also attended a VA examination in June 2015 for his PTSD.  The Veteran reported suffering recurrent, involuntary, and intrusive distressing memories and dreams and dissociative reactions, avoidance of external reminders of the traumatic events, diminished interest or participation in significant activities, persistent exaggerated negative beliefs about himself, others, or the world, feelings of detachment or estrangement from others, irritable behavior, hypervigilance, sleep disturbances, and problems with concentration resulting in impairment of short or long term memory, panic attacks more than once a week.  Appearance and hygiene were appropriate and he was oriented to person, place or time.  The Veteran showed diminished interest and participation in activities.  Anxiety features including features of a generalized or panic disorder were denied.  There was no impaired judgment or abstract thinking.  The examiner opined that the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The Veteran attended group and individual psychotherapy sessions at a Vet Center.  The Veteran's medical records indicate that he experienced intrusive thoughts and sleep disturbance.  The Veteran's medical records also indicate no suicidal or homicidal ideation or psychosis present.

The Veteran's wife also submitted a letter stating that the Veteran was experiencing sleep difficulties and marriage difficulties, as well as withdrawal from social activities.

The Board finds that for this period of the appeal, the evidence establishes that the PTSD symptoms did not more nearly approximate occupational and social impairment with reduced reliability and productivity to warrant a 50 percent rating under Diagnostic Code 9411.  In this case, for the relevant time period, the Veteran was not found to have circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood.  38 C.F.R. § 4.130.  Rather, as outlined above, the Veteran was consistently reported to have intact judgment and insight and was oriented in all spheres.  Speech and thought process was normal.  While the Veteran reported having anxiety, he was not noted to have near continuous panic affecting his ability to function.  In fact, the examiner noted that he was able to provide self-care and handle his own finances. While the Veteran reported irritability with his wife, it never was noted to result in violence.  

Furthermore, considering the symptoms the Veteran has (hypervigilance, sleep disturbance, depressed mood, anxiety, irritability, avoidance, etc), the Board carefully considered them but finds the overall frequency and severity does not more nearly approximate social and occupational impairment with reduced reliability and productivity.  While he was noted to have some social avoidance, he still was able to maintain some relationships and was still married.  During the 2011 VA examination he reported that when he was working, he got along with his coworkers and also reported some limited contact with them after he stopped working.  The Board also finds it significant that both examiners reviewed the file, examined the Veteran, considered his symptoms and mental status examination and concluded the symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

 For the reasons stated above the Board finds a rating in excess of 30 percent for the PTSD for this period is not warranted. 

The period of appeal from February 6, 2017

For the period of appeal from February 6, 2017, the Veteran's PTSD more nearly approximated the criteria for a rating of 70 percent rating under Diagnostic Code 9411.

The submitted a February 6, 2017 DBQ completed by his treating social worker at the Vet Center.  The social worker noted that his symptoms were chronic and severe.  His GAF was 46.  The Veteran had occupational and social impairment with deficiencies in most areas.  He experienced marriage difficulties, recurrent and distressing dreams and recollections, intense psychological distress, avoidance, diminished interest in significant activities, restricted range of affect, sleep disturbances, anger outburst, difficulty concentrating, hypervigilance, and exaggerated static response, memory loss, impaired judgment, obsessional rituals, impaired impulse control, spatial disorientation, difficulty in adapting to stressful circumstances and establishing and maintaining effective work and social relationships.  He also displayed symptoms of static response, avoidance, depression and anger.  The examiner also noted that the Veteran was not able to work.

In light of the symptoms as noted in this examination and the examiner's characterization of the condition resulting in deficiencies in most area, the Board finds an increased 70 percent evaluation is warranted.

The Board finds that for this period of the appeal, the evidence establishes that the PTSD symptoms did not more nearly approximate total occupational and social impartment to warrant a 100 percent rating under Diagnostic Code 9411.  In this case, for the relevant time period, the Veteran was not found to have gross impairment in thought process or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, or inability to perform activities of daily living.  38 C.F.R. § 4.130.  

Furthermore, considering the totality of the symptoms the Veteran does have (irritability, anxiety, difficulty sleeping, avoidance, decreased focus etc.), the record does not reflect that these symptoms are of a frequency and severity akin to total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  He was noted to still be married, but he had marriage difficulties.  The Veteran's GAF score does not support a higher disability rating.

TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16 (a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16 (a).

TDIU is provided where the combined schedular rating for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating generally renders moot the issue of entitlement to TDIU for the period when the 100 percent rating is in effect.  Regardless, the receipt of a 100 percent schedular disability rating for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU rating may still form the basis for assignment of special monthly compensation under 38 U.S.C. § 1114 (s)).  In this case, the Veteran has specifically raised the issue of unemployability as a result of his disability on appeal. See Rice, 22 Vet. App. at 447.  Moreover, in Bradley, supra, the Court held that for the purposes of 38 U.S.C. § 1114(s), a combined 100 percent rating does not satisfy the requirement of "a service-connected disability rated as total," whereas a 100 percent rating assigned pursuant to a TDIU would satisfy that requirement.  Bradley, 22 Vet. App. at 290-93.

For the period of April 27, 2011 to January 25, 2015, the Veteran was service connected for PTSD, evaluated as 30 percent disabling and diabetes, evaluated as 20 percent disabling.  He had a combined disability rating of 40%.  Therefore, he does not meet the schedular rating criteria for TDIU for that period.

The record reflects that the Veteran was steadily employed after separating from service and worked as a telephone installer until 2006.  He reported that he has not worked since that time.  The Veteran reported that he enjoyed his job, served as a shop steward, and got along well with his coworkers. The Veteran reported at a VA examination that he sustained an on the job injury and had not worked since that time.  However, the Board may not consider any disabilities other than the Veteran's service-connected disabilities during this period.  Rice. 22 Vet. App. at 455.  This evidence shows that, while the Veteran's service connected disabilities did have some adverse effect on his physical and mental abilities during this period, those disabilities in and of themselves did not render him unemployable at that time.  Rather, the 2011 examiner concluded the symptoms were mild and indicated that there was no evidence the symptoms adversely impacted the Veteran's employability.  While the examiner noted that the symptoms would disrupt, to a mild degree, social engagement, sleep and quality of life they were not severe enough to require continuous medication.  Furthermore, the Veteran consistently reported to treating providers that he had stopped working because of his nonservice connected back condition.

For the period of January 26, 2015 to February 5, 2017, the Veteran was service connected for PTSD, rated 30 percent disabling, diabetes, rated as 20 percent disabling, and peripheral neuropathy of the lower and upper extremities, each extremity rated 10 percent disabling, tinnitus, rated as 10 percent disabling, and hearing loss which was noncompensable.  He had a combined disability rating of 70%.  Additionally, the diabetes combined with the associated neuropathy combined to 50 percent disabling.  38 C.F.R. § 4.14(a)(noting that for purposes of determining one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident may be considered as one disability).  As such the Veteran meets the schedular rating criteria for TDIU for that period.

However, the Veteran's VA examinations for his other service-connected disabilities, hearing loss, tinnitus, diabetes mellitus, and neuropathy associated with the diabetes mellitus, all indicate that his disabilities did not render him unemployable. The 2015 VA examination for PTSD noted that the sleep difficulties would greatly impact his ability to concentrate and work and other symptoms would also negatively impact work but the examiner did not conclude the symptoms resulted in the Veteran being unable to secure or follow gainful employment.  The 2015 VA audiologist concluded there was no impact on the Veteran's conditions of daily life including his ability to work.  The examiner noted that the tinnitus impacted his ability to concentrate.  Similarly the 2015 examiner concluded the neuropathy did not impact his ability to work.

Therefore the Board concludes that for the period of January 26, 2015 to February 5, 2017, the evidence does not reflect that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disability.

For the period of February 6, 2017 forward, the Board has found that the Veteran's service-connected PTSD symptoms warrant a 70 percent rating in addition to the disabilities as outlined above.  Thus, the only remaining question is whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.

The February 2017 VA examiner found that the Veteran's symptoms caused him occupational and social impairment in areas such as work and were severe enough to keep him from securing or following substantially gainful employment.  

Considering the Veteran's education and work experience, along with the severity of his service-connected disabilities during this period, the Board finds that, for the period of February 6, 2017 forward, the Veteran's service-connected disabilities are shown to prevent him from engaging in any substantially gainful employment.  Thus, entitlement to a TDIU by reason of service-connected disabilities is warranted during this period.


ORDER

Entitlement to a disability rating for service-connected post-traumatic stress disorder (PTSD) in excess of 30% from April 27, 2011 to February 5, 2017 is denied.

Entitlement to a disability rating for service-connected post-traumatic stress disorder (PTSD) with is granted to 70%, but no more, effective February 6, 2017.

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities from April 27, 2011 to February 5, 2017 is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities from February 6, 2017 is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


